DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  “serber” should be rewritten to be –server--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “complementary” in claims 1-2 and 7-8 is used by the claim to mean “aligned” (as shown in the figures) while the accepted meaning is “mutually supplying each other's lack”, as defined by Merriam Webster. The term is indefinite because the specification does not clearly redefine the term. It is unclear as to how the complementary manners, formed by respective arrangements of vapor sections and coupling components, provide a structure that the corresponding manner lacks. For Examination purposes, the limitation “complementary” will be interpreted as being any manner that is capable of providing heat transfer between components.
Regarding Claims 2 and 8, the limitation “a fifth end of the first heat pipe” is indefinite, in context, since it cannot be discerned is the fifth end is part of the third heat pipe as put forth in the claims or the first heat pipe. For Examination purposes and in accordance with the specification and drawings, “a fifth end of the first heat pipe” will be interpreted as – a fifth end of the third heat pipe --.
Regarding Claims 3, 9, 11 and 14, the limitations “upstream” and “downstream” are indefinite, in context, since it cannot be discerned from what point of reference are the aforementioned terms being applied or rather what defines the components being “upstream” and “downstream”. Further clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Giardina et al.  (US Patent No. 7,327,571) in view of Yee (US PG Pub. 2014/0138815) and in further view of Sumida et al. (Translation of Japanese Patent Document JPS57112654A) hereinafter referred to as Giardina, Yee and Sumida, respectively.
[AltContent: textbox (Second Heat Pipe)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third Heat Pipe)][AltContent: textbox (First Heat Pipe)][AltContent: arrow]
    PNG
    media_image1.png
    545
    567
    media_image1.png
    Greyscale

Figure 2 of Giardina
Regarding Claim 1, Giardina discloses a modular thermal management system for a server, comprising: 
a first heat pipe (show in annotated figure 2) having a first vapor section (interior of heat pipe) and a first coupling (shown in annotated figure 2, being the coupling between the heat pipe sections of the annotated “First Heat Pipe” and the “Second Heat Pipe”), to be thermally coupled to a first heat sink (250) thermally coupled to a first heat generating component (heat generating component transferring heat to heat sink (250)) of the server (col. 2 ll. 30), the first heat pipe being thermally coupled with the first heat sink with a first end of the first heat pipe (shown in annotated figure 2), the first vapor section having a first interior space spanning the first end to a second end of the first 
a second heat pipe (show in annotated figure 2) having a second vapor section (interior of the previously described heat pipe) and a second coupling (shown in annotated figure 2, being the coupling between the heat pipe sections of the annotated “First Heat Pipe” and the “Second Heat Pipe”), to be thermally coupled to the first heat pipe (show in annotated figure 2), the second heat pipe being thermally coupled to the second end of the first heat pipe (show in annotated figure 2) with a third end of the second heat pipe (show in annotated figure 2), the second vapor section having a second interior space spanning the third end and a fourth end of the second heat pipe to facilitate a second flow of a second coolant (shown in annotated figure 2, wherein the fluid is pumped back and forth inside of the annotated “Second Heat Pipe”), and the second coupling being at the third end of the second heat pipe (show in annotated figure 2),
angularly coupling the first heat pipe with the second heat pipe at the second end of the first heat pipe with the third end of the second heat pipe (shown in annotated figure 2);
wherein at the second end of the first heat pipe, the first vapor section and the first coupling are arranged in a first manner (shown in annotated figure 2, being the end portion of the “First Heat Pipe” that transfers heat to the “Second Heat Pipe”) and at the 
Although Giardina discloses a coupling of heat pipes, Giardina fails to explicitly disclose a first coupling component, a second coupling component and at least one fastener to angularly couple the first heat pipe with the second heat pipe by coupling the first coupling component at the second end of the first heat pipe with the second coupling component at the third end of the second heat pipe.
Sumida, also drawn to utilizing heat pipes for heat transfer, teaches a modular heat pipe system comprising a first coupling component (shown in figure 7, being the opening of the right most heat transfer fin (9)), a second coupling component (shown in figure 7, being the opening of left most heat transfer fin (9)) and at least one fastener (bolts are shown in figure 7 connecting the pipes (1 and 2) through the openings) to couple a first heat pipe (1) with a second heat pipe (2) by coupling a first coupling component of the first heat pipe with a second coupling component of the second heat pipe (as shown in figure 7, wherein the pipes are connected with the bolts that pass through the openings of the heat transferring fins (9)). It is noted that the angular 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Giardina with a first coupling component, a second coupling component and at least one fastener to angularly couple the first heat pipe with the second heat pipe by coupling the first coupling component at the second end of the first heat pipe with the second coupling component at the third end of the second heat pipe, as taught by Sumida, the motivation being “even if the heat pipe portion and the heat medium flow path are manufactured independently, a sufficient heat transfer area can be secured, so that the heat transported by the heat pipe can be efficiently collected...and the assembly as the heat collector becomes extremely easy, so that the economic efficiency of the solar heat collector The effect on is great” (para. 2).         
Although Giardina discloses electronic heat generating devices existing on a board for a server, Giardina fails to disclose the first heat sink is attached to a node.
Yee, also drawn to an electronic cooling device, teaches the board (printed circuit board, 320) is of a server (see title and Paras. 6 and 7) and the heat generating device is a node (nodes, 106, shown in figure 1 and figure 4B). It is noted that Giardina discloses the heat pipe cooling network for cooling a plurality of heat generating devices of a server, wherein Yee teaches nodes are known to be heat generating devices in a server, requiring cooling (see figure 4B, wherein a heat sink (330) is utilized for heat dissipation).

A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding the “server” and the “first node” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, a modified Giardina further teaches a modular thermal management system for a server, comprising: 

the second heat pipe (show in annotated figure 2) having a fourth coupling (shown in annotated figure 2, being the coupling between the heat pipe sections of the annotated “Third Heat Pipe” and the “Second Heat Pipe”), and to be thermally coupled to the third heat pipe (show in annotated figure 2), the second heat pipe being thermally coupled to the sixth end of the third heat pipe (show in annotated figure 2) with the fourth end of the second heat pipe (show in annotated figure 2), and the fourth coupling being at the fourth end of the second heat pipe (show in annotated figure 2),

wherein at the fourth end of the second heat pipe, the second vapor section and the fourth coupling are arranged in a third manner (shown in annotated figure 2, being the end portion of the “Third Heat Pipe” that transfers heat to the “Second Heat Pipe”) and at the sixth end of the third heat pipe, the third vapor section and the third coupling are arranged in a fourth manner (shown in annotated figure 2, being the end portion of the “Second Heat Pipe” that transfers heat to the “Third Heat Pipe”), and wherein the third and fourth manners are complementary to allow the second vapor section of the second heat pipe to be thermally in contact with the third vapor section of the third heat pipe for heat exchange between the second coolant and the third coolant (shown in annotated figure 2, wherein the heat pipes are coupled to one another to allow heat transfer between the heat pipes, the coupling portions of the heat pipes create a complementary relationship, see 112 analysis).
Although Giardina discloses a coupling of heat pipes, Giardina fails to explicitly disclose a third coupling component, a fourth coupling component and at least one additional fastener to couple the second heat pipe with the third heat pipe by coupling the fourth coupling component at the fourth end of the second heat pipe with the third coupling component at the sixth end of the third heat pipe.
Sumida, also drawn to utilizing heat pipes for heat transfer, teaches a modular heat pipe system comprising a third coupling component (shown in figure 7, being the opening in the right most heat transfer fin (9)), a fourth coupling component (shown in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Giardina with a third coupling component, a fourth coupling component and at least one additional fastener to couple a second heat pipe with a third heat pipe by coupling the fourth coupling component with the third coupling component, as taught by Sumida, the motivation being “even if the heat pipe portion and the heat medium flow path are manufactured independently, a sufficient heat transfer area can be secured, so that the heat transported by the heat pipe can be efficiently collected...and the assembly as the heat collector becomes extremely easy, so that the economic efficiency of the solar heat collector The effect on is great” (para. 2).         
Although Giardina discloses electronic heat generating devices existing on a board for a server, Giardina fails to disclose the second heat sink is attached to a node.
Yee, also drawn to an electronic cooling device, teaches the board (printed circuit board, 320) is of a server (see title and Paras. 6 and 7) and the heat generating device is a node (nodes, 106, shown in figure 1 and figure 4B). It is noted that Giardina 
Per MEPE 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting the heat generating devices of Giardina with the heat generating nodes of Yee that exist on a printed circuit board of a server; further the prior art to Yee teaches that it is known to cool a plurality of heat generating nodes on a board of a server with a heat sink (Para. 30 of Yee describes the heat sink as being a heat pipe).  Therefore, since modifying the prior art to Giardina with having the heat generating nodes of Yee on a board of a server, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Yee there will be reasonable expectations of success, it would have been obvious to have modified the invention of Giardina by having said heat generating nodes on a board of a server, wherein the thermal load sharing would successively dissipate heat from the electronic components therefore negating failure or degradation from excessive temperatures, whether the components are the heat generating equipment of Giardina or the heat generating nodes of Yee.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding the “server” and the “first node” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the 
Regarding Claim 3, a modified Giardina further teaches the first node (see rejection of Claim 1, specifically Yee, wherein the node is positioned adjacent heat sink (250)) is upstream from the second node (see rejection of Claim 2, specifically Yee, wherein the node is positioned adjacent heat sink (251)) , and the second node is downstream from the first node, (shown in figure 2, wherein the fan is blowing air over the heat sinks) and wherein the first, second and third heat pipes are thermally coupled to transfer heat away from the second heat sink to the first heat sink (shown in figure 2 of Giardina wherein the heat pipes are capable of transferring heat to any portion of the system based upon operational temperatures of the components).
Regarding Claim 4, a modified Giardina further teaches the first and second heat pipes (shown in annotated figure 2) are thermally coupled to transfer heat away from the first heat sink to the second heat sink (shown in annotated figure 2, wherein heat is capable of being dissipated from any heat generating component towards any heat sink).
Regarding Claim 5, a modified Giardina further teaches the second heat pipe, at the third end, includes a structural standoff having the second coupling component spaced from the second vapor section (as taught by Sumida in figure 7, wherein the  structural standoff is the portion of the fin (9) that contains the opening for the bolts).
Regarding Claim 7, Giardina discloses a modular thermal management method for a server, comprising: 

thermally coupling a second heat pipe (show in annotated figure 2) having a second vapor section (interior of the previously described heat pipe) and a second coupling (shown in annotated figure 2, being the coupling between the heat pipe sections of the annotated “First Heat Pipe” and the “Second Heat Pipe”), with the first heat pipe (show in annotated figure 2), the second heat pipe being thermally coupled to the second end of the first heat pipe (show in annotated figure 2) with a third end of the second heat pipe (show in annotated figure 2), the second vapor section having a second interior space spanning the third end and a fourth end of the second heat pipe to facilitate a second flow of a second coolant (shown in annotated figure 2, wherein the fluid is pumped back and forth inside of the annotated “Second Heat Pipe”), and the 
angularly coupling the first heat pipe with the second heat pipe at the second end of the first heat pipe with the third end of the second heat pipe (shown in annotated figure 2);
wherein at the second end of the first heat pipe, the first vapor section and the first coupling are arranged in a first manner (shown in annotated figure 2, being the end portion of the “First Heat Pipe” that transfers heat to the “Second Heat Pipe”) and at the third end of the second heat pipe, the second vapor section and the second coupling are arranged in a second manner (shown in annotated figure 2, being the end portion of the “Second Heat Pipe” that transfers heat to the “First Heat Pipe”), and wherein the first and second manners are complementary to allow the first vapor section of the first heat pipe to be thermally in contact with the second vapor section of the second heat pipe for heat exchange between the first coolant and the second coolant (shown in annotated figure 2, wherein the heat pipes are coupled to one another to allow heat transfer between the heat pipes, the coupling portions of the heat pipes create a complementary relationship, see 112 analysis).
Although Giardina discloses a coupling of heat pipes, Giardina fails to explicitly disclose a first coupling component, a second coupling component and at least one fastener to angularly couple the first heat pipe with the second heat pipe by coupling the first coupling component at the second end of the first heat pipe with the second coupling component at the third end of the second heat pipe.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Giardina with a first coupling component, a second coupling component and at least one fastener to angularly couple the first heat pipe with the second heat pipe by coupling the first coupling component at the second end of the first heat pipe with the second coupling component at the third end of the second heat pipe, as taught by Sumida, the motivation being “even if the heat pipe portion and the heat medium flow path are manufactured independently, a sufficient heat transfer area can be secured, so that the heat transported by the heat pipe can be efficiently collected...and the assembly as the heat collector becomes extremely easy, so that the economic efficiency of the solar heat collector The effect on is great” (para. 2).         

Yee, also drawn to an electronic cooling device, teaches the board (printed circuit board, 320) is of a server (see title and Paras. 6 and 7) and the heat generating device is a node (nodes, 106, shown in figure 1 and figure 4B). It is noted that Giardina discloses the heat pipe cooling network for cooling a plurality of heat generating devices of a server, wherein Yee teaches nodes are known to be heat generating devices in a server, requiring cooling (see figure 4B, wherein a heat sink (330) is utilized for heat dissipation).
Per MEPE 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting the heat generating device of Giardina with the heat generating node of Yee that exist on a printed circuit board of a server; further the prior art to Yee teaches that it is known to cool a plurality of heat generating nodes on a board of a server with a heat sink (Para. 30 of Yee describes the heat sink as being a heat pipe).  Therefore, since modifying the prior art to Giardina with having the heat generating nodes of Yee on a board of a server, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Yee there will be reasonable expectations of success, it would have been obvious to have modified the invention of Giardina by having said heat generating nodes on a board of a server, wherein the thermal load sharing would successively dissipate heat from the electronic components therefore negating failure or 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding the “server” and the “first node” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 8, a modified Giardina further teaches a modular thermal management system for a server, comprising: 
coupling a third heat pipe (shown in annotated figure 2, being the branching heat pipe between the main heat pipe portion and heat sink (251)) having a third vapor section (interior of the aforementioned heat pipe) and a third coupling (shown in annotated figure 2, being the coupling between the heat pipe sections of the annotated “Third Heat Pipe” and the “Second Heat Pipe”) to a second heat sink (251) thermally coupled to a second heat generating component (heat generating component transferring heat to heat sink (251)) of the server (col. 2 ll. 30), the third heat pipe being thermally coupled with the second heat sink with a fifth end of the first heat pipe (shown in annotated figure 2), the third vapor section having a third interior space spanning the fifth end to a sixth end of the third heat pipe to facilitate a third flow of a third coolant (shown in annotated figure 2, wherein the fluid is pumped back and forth between the annotated “Second Heat Pipe” and the heat sink (251) via the annotated “Third Heat Pipe” to dissipate heat as is known in heat pipe operation), and the third coupling being disposed at the sixth end of the first heat pipe (shown in annotated figure 2),

angularly coupling the second heat pipe with the third heat pipe at the fourth end of the second heat pipe with the sixth end of the third heat pipe (shown in annotated figure 2);
wherein at the fourth end of the second heat pipe, the second vapor section and the fourth coupling are arranged in a third manner (shown in annotated figure 2, being the end portion of the “Third Heat Pipe” that transfers heat to the “Second Heat Pipe”) and at the sixth end of the third heat pipe, the third vapor section and the third coupling are arranged in a fourth manner (shown in annotated figure 2, being the end portion of the “Second Heat Pipe” that transfers heat to the “Third Heat Pipe”), and wherein the third and fourth manners are complementary to allow the second vapor section of the second heat pipe to be thermally in contact with the third vapor section of the third heat pipe for heat exchange between the second coolant and the third coolant (shown in annotated figure 2, wherein the heat pipes are coupled to one another to allow heat transfer between the heat pipes, the coupling portions of the heat pipes create a complementary relationship, see 112 analysis).

Sumida, also drawn to utilizing heat pipes for heat transfer, teaches a modular heat pipe system comprising a third coupling component (shown in figure 7, being the opening in the right most heat transfer fin (9)), a fourth coupling component (shown in figure 7, being the opening in the left most heat transfer fin (9)) and at least one fastener (bolts are shown in figure 7 connecting the pipes (1 and 2)) to couple a second heat pipe (1) with a third heat pipe (2) by coupling the fourth coupling component with the third coupling component (as shown in figure 7, wherein the pipes are connected by bolts passing though the openings in the heat transferring fins (9)). It is noted that the angular connection is previously taught in Giardina as well as the fourth end and sixth end, wherein Sumida provides a teaching for connecting pipes utilizing heat radiating fins to provide increased heat exchange in addition to the coupling joint.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Giardina with a third coupling component, a fourth coupling component and at least one additional fastener to couple a second heat pipe with a third heat pipe by coupling the fourth coupling component with the third coupling component, as taught by Sumida, the motivation being “even if the heat pipe portion and the heat medium flow path are manufactured independently, a sufficient heat transfer area can be secured, so that the heat transported by the heat pipe can be efficiently collected...and the assembly as the heat collector becomes extremely easy, so that the economic efficiency of the solar heat collector The effect on is great” (para. 2).         
Although Giardina discloses electronic heat generating devices existing on a board for a server, Giardina fails to disclose the second heat sink is attached to a node.
Yee, also drawn to an electronic cooling device, teaches the board (printed circuit board, 320) is of a server (see title and Paras. 6 and 7) and the heat generating device is a node (nodes, 106, shown in figure 1 and figure 4B). It is noted that Giardina discloses the heat pipe cooling network for cooling a plurality of heat generating devices of a server, wherein Yee teaches nodes are known to be heat generating devices in a server, requiring cooling (see figure 4B, wherein a heat sink (330) is utilized for heat dissipation).
Per MEPE 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting the heat generating devices of Giardina with the heat generating nodes of Yee that exist on a printed circuit board of a server; further the prior art to Yee teaches that it is known to cool a plurality of heat generating nodes on a board of a server with a heat sink (Para. 30 of Yee describes the heat sink as being a heat pipe).  Therefore, since modifying the prior art to Giardina with having the heat generating nodes of Yee on a board of a server, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Yee there will be reasonable expectations of success, it would have been obvious to have modified the invention of Giardina by having said heat 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding the “server” and the “first node” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 9, a modified Giardina further teaches the first node (see rejection of Claim 1, specifically Yee, wherein the node is positioned adjacent heat sink (250)) is upstream from the second node (see rejection of Claim 2, specifically Yee, wherein the node is positioned adjacent heat sink (251)), and the second node is downstream from the first node, (shown in figure 2, wherein the fan is blowing air over the heat sinks) and wherein the first, second and third heat pipes are thermally coupled to transfer heat away from the second heat sink to the first heat sink (shown in figure 2 of Giardina wherein the heat pipes are capable of transferring heat to any portion of the system based upon operational temperatures of the components).
Regarding Claim 10, a modified Giardina further teaches the first and second heat pipes (shown in annotated figure 2) are thermally coupled to transfer heat away from the first heat sink to the second heat sink (shown in annotated figure 2, wherein heat is capable of being dissipated from any heat generating component towards any heat sink).
Regarding Claim 12, a modified Giardina further teaches the second heat pipe is orthogonally coupled to the first heat pipe, as well as orthogonally coupled to the third heat pipe (shown in annotated figure 2 of Giardina, see Sumida for details of the coupling in previous rejections).
Regarding Claim 13, a modified Giardina further teaches the second heat pipe is orthogonally coupled to the first heat pipe (shown in annotated figure 2 of Giardina, see Sumida for details of the coupling in previous rejections).
Regarding Claim 15, a modified Giardina further teaches angularly coupling the second heat pipe to the first and third heat pipes comprises orthogonally coupling the second heat pipe to the first heat pipe, as well as orthogonally coupling the second heat pipe to the third heat pipe (shown in annotated figure 2 of Giardina, see Sumida for details of the coupling in previous rejections).
Regarding Claim 16, a modified Giardina further teaches angularly coupling the second heat pipe to the first heat pipe comprises orthogonally coupling the second heat pipe to the first heat pipe (shown in annotated figure 2 of Giardina, see Sumida for details of the coupling in previous rejections).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Giardina et al.  (US Patent No. 7,327,571) in view of Yee (US PG Pub. 2014/0138815) in view of Sumida et al. (Translation of Japanese Patent Document JPS57112654A) as applied in Claims 1-5, 7-10, 12-13 and 15-16 above and in further view of Hitachi (Translation of Japanese Patent Document JPS5199476A) hereinafter referred to as Hitachi.
Regarding Claims 11 and 14, although a modified Giardina further teaches the first node (see rejection of Claim 1, specifically Yee, wherein the node is positioned adjacent heat sink (250)) is upstream from the second node (see rejection of Claim 2, specifically Yee, wherein the node is positioned adjacent heat sink (251)), Giardina fails to disclose at least a third node disposed in between the first and second modes.
Hitachi, also drawn to a heat pipe device, teaches at least a third heat-generating component (1) disposed in between the first and second heat-generating components (shown in figure 4, wherein multiple heat generating components (1) are aligned in the horizontal direction). It is noted that Hitachi teaches multiple heat generating components aligned in a horizontal direction, wherein a previously modified Giardina teaches the heat generating components being nodes.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Giardina with at least a third heat-generating component disposed in between the first and second heat-generating components, as taught by Hitachi, the motivation being to increase the processing capability of the electronic device, to reduce the number of electronic devices required (boards containing the heat generating components), while maintaining the heat generating components in a cooled state to avoid degradation or failure of said components.         
Alternatively, a modified Giardina teaches the claimed invention except for a third node disposed in between the first and second modes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a third node disposed in between the first and second modes, since it has been held that mere  See MPEP 2144.04 VI (B).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JPS55134248A is drawn towards a heat pipe having threads for connecting to a pipe
JPH0685480A is drawn towards vapor chamber being fastened together.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.